Wright, C. J.
Tbis court bas an appellate jurisdiction .over all final judgments and decisions of any of tbe district, courts, as well in cases of civil actions, properly so called, as in proceedings of a special or independent character. Code, § 1855. And while an attachment proceeding, is auxiliary to tbe original or main cause, yet it is also of sucb an independent character, within tbe meaning of tbe above section, tbat an appeal will lie from an order dissolving or sustaining tbe same.
Motion overruled.